DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 10, 14, 15, 17, 18, 23, 25, 27-29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 203952405 (Zhao hereinafter) in view of US 20120234315 (Li hereinafter). 
A machine translations for CN 203952405 has been applied. All citations to ‘Zhao’ refer to the machine translation. 
Regarding claims 1, 14, 23, 25 and 35,  Zhao teaches an article for use with an apparatus configured to heat tobacco (abstract), the article comprising: a container defining a cavity (26) which receives a smokable material (page 4, paragraph 4); and a heater material (25) is embedded with the smokable material in the cavity (Fig. 1) and that is heatable via penetration with a varying magnetic field and to thereby heat the smokable material to volatilize at least one component of the smokable material (page 4, paragraph 5); wherein the smokable material is pipe tobacco (page 4, paragraph 1). 
Zhao does not expressly teach that the heater material is a closed circuit of heater material. 
Li teaches an atomization device with a closed circuit of heater material (2, Fig. 1) to heat a smokable material (1). It would have been obvious for one of ordinary skill in the art at the time of the invention to have replaced the closed circuit of heater material of Li with the heater material of Zhao with a reasonable expectation of success and predictable results. 
Regarding claim 4, Zhao teaches that the cavity (26) is elongate, and wherein the heater material (25) extends along a longitudinal axis that is substantially aligned with a longitudinal axis of the cavity (Fig. 1).  
Regarding claims 5 and 7, Zhao teaches that the heater material comprises iron (page 4, paragraph 2).
Regarding claim 10, Zhao teaches that the container (22) is free of material that is heatable by penetration with a varying magnetic field, specifically the container is comprised of concrete or other heat insulating material (page 4, paragraph 6).  
Regarding claim 15, Zhao teaches a mouthpiece (11) that defines a passageway that is in fluid communication with the cavity (page 4, paragraph 1).  
Regarding claim 17, Zhao teaches that the cavity is sealed from an exterior of the article (Fig. 1).  
Regarding claim 27, Zhao teaches that the container comprises: 
a body (24) having a first opened end (top in Fig. 1); 
and an end member (11) closing the first open end of the body (Fig. 1); 
wherein the end member is removable from the article by connecting buckle (page 4, paragraph 2); 
and wherein the container (22) is free of material that is heatable by penetration with a varying magnetic field so as to avoid energy of the varying magnetic field being absorbed by the container in use, specifically the container is comprised of concrete or other heat insulating material (page 4, paragraph 6).  
Zhao does not expressly teach that the closed circuit of heater material is affixed to the end member such that the closed circuit of heater material is removable from the article. However, it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the heater material affixed to the end member and thus removable from the article for ease of replacement. 
Regarding claim 29, Zhao teaches the container comprises: a body (24) having a first opened end (top in Fig. 1); and an end member (11) closing the first open end of the body (Fig. 1); wherein the end member is configured to be openable, via connecting buckle (page 4, paragraph 2).
Regarding the limitation, “to enable, in use, airflow through the cavity and thus through the smokable material received in the cavity,” this limitation is a functional limitation. The courts have held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 18 and 28 Zhao teaches an air-permeable membrane, or filter (13). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Li as applied to claim 18 above, and further in view of US 20150272219 (Hatrick hereinafter). 
Regarding claim 19, the combined teachings of Zhao and Li do not expressly teach a seal. 
Hatrick teaches an apparatus to volatilize smokable material for inhalation (abstract), comprising a seal disposed between the air- permeable membrane and the exterior of the article, wherein the seal seals the air-permeable membrane from the exterior of the article, and the seal is breakable or removable from the article ([0065]). It would have been obvious for one of ordinary skill in the art at the time of filing to have included the seal of Hatrick in the combined teachings of Zhao and Li so that volatilized components of the smokable material do not escape through the mouthpiece 4 undesirably (Hatrick, [0065]).    

Claims 9 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Li as applied to claim 1 above, and further in view of WO 2015/177294 (Mironov hereinafter).
Regarding claims 9 and 30- 32, the combined teaching of Zhao and Li do not expressly teach that the first portion of the heater material comprises a first material which is more susceptible to eddy currents induced therein by penetration with a varying magnetic field than a second material which is different to the first material. 
Mironov teaches an aerosol-generating article with a multi-material susceptor wherein the first material is directly adjacent the second material (abstract) in a direction perpendicular to the longitudinal direction of the heater material (2 and 3 in Fig 1), wherein the first material is aluminum or a ferrous material such as stainless steel and the second material is nickel or certain nickel alloys (page 3, lines 7-20). These two material have different material densities. It would have been obvious for one of ordinary skill in the art at the time of the invention to have incorporated a multi-material heater material, as taught by Mironov, in the combined teaching of Zhao and Li with a reasonable expectation of success and predictable results, namely, the immediate proximity of the first and second susceptor materials provides accurate temperature control (page 4, lines 1-3). 

Allowable Subject Matter
Claims 34 is allowed.
Claims 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art, the combined teaching of Zhao and Li, does not teach or suggest that the closed circuit includes a helical coil of heater material and a member of heater material connecting opposite ends of the helical coil to each other.

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the cited references of Zhao and Li fail to disclose or suggest “a closed circuit of heater material” because the term “closed circuit” as used by Li does not correspond to the closed circuit as disclosed in the present application. The Examiner respectfully disagrees. The instant disclosure does not explicitly define a “closed circuit of heater material” but just gives an example of one, specifically one that the closed circuit 20 comprises the coil 22 and a member 24 of heating material that connects opposite ends of the coil 22 to each other (page 10).
The Applicant argues that regarding claim 27, the Examiner recognizes that Zhao does not teach that the heater material disclosed therein is affixed to end cover 11 and Zhao teaches that the end cover 11 is detachably couples to outer casing 21 by buckle 14 to open access to the heating chamber 26 to replace tobacco , and thus, it would not have been obvious to affix the casing to end cover such that the heater material is removable from the article because doing so would trap tobacco within heating chamber and prevent removal and replacement of the tobacco. The Examiner respectfully disagrees. The Examiners statement of obvious was that it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the heater material affixed to the end member and thus removable from the article for ease of replacement. While the buckle configuration allows for removable of tobacco it does not allow for an easy replacement of the heater material. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747